Exhibit 10.1


EXECUTION COPY



 
This EMPLOYMENT AGREEMENT (this "Agreement"), dated as of March 27, 2016, is
entered into by and between REVLON CONSUMER PRODUCTS CORPORATION, a Delaware
corporation ("RCPC" and, together with its parent Revlon, Inc. ("Revlon") and
its subsidiaries, the "Company"), and Fabian T. Garcia (the "Executive").


WHEREAS, RCPC wishes to employ the Executive and the Executive wishes to accept
employment with the Company on the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, RCPC and the Executive hereby agree as follows:


1.     Employment, Duties and Acceptance.


1.1  Employment, Duties. RCPC hereby employs the Executive for the Term (as
defined in Section 2.1) to render exclusive and full-time services to the
Company in the capacity of Chief Executive Officer and President of Revlon and
RCPC, reporting to the Board of Directors of each of Revlon and RCPC, and to
perform such duties and responsibilities and have such authority as shall be
consistent with such position (including, if so elected or appointed, serving as
a director of Revlon and/or RCPC and serving as a director and/or officer of any
subsidiary of the Company), and such other duties and responsibilities, in each
case as may be reasonably assigned to the Executive from time to time by
Revlon's Board of Directors (the "Board").  The Executive shall be appointed to
the Board on the Effective Date and nominated for election upon expiration of
his term as a director while he serves as Chief Executive Officer.


1.2.  Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above.  During the Term, the Executive agrees to
serve the Company faithfully, to devote the Executive's entire business time
(subject to the last sentence of this Section 1.2), energy and skill to such
employment, and to use the Executive's best efforts, skill and ability to
promote the Company's interests.  In addition, during the Term, the Executive
shall be permitted to (i) serve on the board of directors of non-profit
organizations and, with the consent of the Board, other for-profit
organizations, provided that the Board consents to the Executive continuing to
serve as a member of the board of directors of Kimberly-Clark Corporation, (ii)
participate in charitable, civic, educational, professional, community or
industry affairs and (iii) manage the Executive's passive personal investments
so long as such activities, in the aggregate, do not materially interfere or
conflict with the Executive's duties hereunder.


1.3.  Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the office of RCPC in the New York City metropolitan
area, subject to reasonable travel requirements consistent with the nature of
the Executive's duties from time to time on behalf of the Company.



--------------------------------------------------------------------------------

1.4.  Representations. As an inducement for RCPC and Revlon to enter into this
Agreement, the Executive hereby represents that the Executive is not a party to
any contract, agreement or understanding which prevents, prohibits or limits him
in any way from entering into and fully performing his obligations under this
Agreement and any duties and responsibilities that may be assigned to him
hereunder.  The Executive agrees that he shall comply with the terms of his
non-disclosure agreement with his prior employer, a copy of which he has
disclosed to the Company. The Executive hereby represents that he provided the
Company with accurate information about his compensation from his prior
employer.
2.     Term of Employment.   
2.1.  Term. The Term of the Executive's employment under this Agreement shall
commence on April 15, 2016 (the "Effective Date") and shall end on the fifth
anniversary thereafter (unless extended or earlier terminated pursuant to the
terms of this Agreement, the "Term"); provided, however, that unless the Company
or the Executive provides notice to the other party of its/his desire not to
renew this Agreement at least sixty (60) days prior to the expiration of the
then effective Term, this Agreement shall automatically renew for additional one
(1) year periods.
2.2.  Expiration of the Term. The expiration of the Term or the Extended Term
(as defined in Section 13.1) shall not be deemed to be an event of "Good Reason"
or "COC Good Reason" pursuant to Section 4.3 or 13.2.3, as applicable, or
otherwise a wrongful termination of the Term of this Agreement.  Upon expiration
of the Term, the Executive's employment shall terminate as of the last day of
the Term and the Company shall have no further compensation obligation to the
Executive other than to provide the Executive with the Prior Year Bonus and
Final Compensation (as such terms are defined below), in each case at the same
time the Executive would have received such payments had he remained an active
employee of the Company; it being understood that the payment of the Prior Year
Bonus shall be subject to the satisfaction of the Release Condition set forth in
Section 4.6 and the Executive's continued compliance with Sections 5, 6 and 7 of
this Agreement subject to and in accordance with Section 5.10.  In addition, if
the Company provides a notice of nonrenewal, subject to the satisfaction of the
Release Condition and continued compliance with Sections 5, 6 and 7 in
accordance with Section 5.10, the Company shall pay to the Executive the
Pro-Rated LTIP Award (as defined below in Section 4.1) and the Pro-Rated Bonus
(as defined in Section 3.2. below) at the time that it would have been paid and
to the extent that performance objectives have been attained pursuant to the
applicable LTIP Award or Annual Bonus, as applicable.  If the Company provides
notice of nonrenewal to the Executive, the Company shall concurrently advise the
Executive in writing if it intends to require that the Executive comply with the
non-competition restrictions set forth in Section 5.3 below, then the Company
will provide the Executive with continued payments of Base Salary, in the manner
and amount specified in Section 3.1, for a period of twelve (12) months after
such termination date.  If the Executive provides notice of nonrenewal to the
Company, the Company shall advise the Executive if it intends to require that
the Executive comply with the non-competition restrictions set forth in Section
5.3 within ten (10) days of the Executive's notice of non-renewal, and if the
Company so elects, it shall be required to pay the Executive continued payments
of Base Salary, in the manner and amount specified in Section 3.1, for a period
of twelve (12) months after such termination date, provided, however, if, at the
time Executive delivers notice of non-renewal he has a written offer of
employment he shall notify the Company of such written offer, including the name
of the prospective employer and the offered position.

--------------------------------------------------------------------------------

3.     Compensation; Benefits.


3.1.  Salary. The Company agrees to pay the Executive during the Term a base
salary, payable bi-weekly, at the annual rate of not less than $1,500,000 (the
"Base Salary").  All payments of Base Salary or other compensation hereunder
shall be less such deductions or withholdings as are required by applicable law
and regulations.  The Executive will be considered for merit increases in
connection with the Executive's performance evaluations, which are performed in
accordance with the Company's salary administration policies and procedures.  In
the event that RCPC, in its sole discretion, from time to time determines to
increase the Base Salary, such increased amount shall, from and after the
effective date of the increase, constitute "Base Salary" for purposes of this
Agreement and shall not thereafter be decreased.


3.2.  Annual Bonus. Commencing in 2017, the Executive shall be eligible to
participate in the Company's annual bonus programs as shall be in effect from
time to time (the "Bonus Programs"), to the extent implemented under the Revlon
Executive Incentive Compensation Plan or such successor plan as shall be in
effect from time to time (the "Incentive Compensation Plan"), with target bonus
eligibility of 150% of Base Salary for achieving performance objectives set by
the Compensation Committee or its designee in reasonable consultation with the
Executive, subject to the terms and conditions of such Bonus Programs and the
Incentive Compensation Plan; provided that notwithstanding anything to the
contrary contained in the Bonus Programs or the Incentive Compensation Plan,
such bonus shall have a maximum annual payout of 200% of Base Salary (the
"Maximum Annual Bonus").  In the event that the Executive's employment shall
terminate due to RCPC's delivery of a notice of non-renewal in accordance with
Section 2.2 or pursuant to Section 4.1, 4.2 or 4.3 during any calendar year, the
Executive's bonus with respect to the year during which such termination occurs
shall be pro-rated (the "Pro-Rated Bonus") for the actual number of days of
active employment during such year and such Pro-Rated Bonus shall be payable (i)
if and to the extent bonuses are payable to executives under the Bonus Programs
for that year based upon achievement of the objectives set for that year and not
including any discretionary bonus amounts which may otherwise be payable to
other executives despite non-achievement of bonus objectives for such year, and
(ii) on the date bonuses would otherwise be payable to executives under the
Bonus Programs, but no later than March 15 of the year following the year to
which the bonus relates.  Notwithstanding anything herein or contained in the
Bonus Programs and/or Incentive Compensation Plan to the contrary, in the event
that the Executive's employment shall terminate pursuant to Section 4.1, 4.2 or
4.3 during any calendar year, the Executive shall be entitled to receive the
Executive's bonus (if not already paid) with respect to the year immediately
preceding the year of termination (if bonuses with respect to such year are
payable to other executives based upon achievement of bonus objectives, and not
based upon discretionary amounts which may be paid to other executives despite
non-achievement of bonus objectives) as and when such bonuses would otherwise be
payable to executives under the Bonus Programs despite the fact that the
Executive may not be actively employed on such date of payment (the "Prior Year
Bonus").  Notwithstanding anything to the contrary contained herein, for the
year ending December 31, 2016, the Executive's annual bonus opportunity shall be
targeted at 150% of the Executive's Base Salary (without proration) and
determined under an individual bonus program that is substantially similar to
the one implemented under the Incentive Compensation Plan for executives
generally; provided, that (i) in no event will the bonus awarded thereunder be
less than 100% of the Executive's Base Salary ($1.5 million), (ii) it shall be
subject to the Maximum Annual Bonus and (iii) it shall be payable at the same
time as other executives' bonuses are paid, but no later than March 15, 2017.

--------------------------------------------------------------------------------

3.3.  Long-Term Incentive Compensation.
3.3.1.  Subject to obtaining shareholder approval in accordance with Section
162(m) of the Code, in consideration of the Executive's services to be rendered
to the Company pursuant to this Agreement, the Executive will be eligible to
earn a long term incentive award  (the "LTIP Award") for the period commencing
on the Effective Date and ending December 31, 2019 (the "Performance Period").  
Any LTIP Award that the Executive shall actually earn based on achievement of
the applicable performance objectives for the Performance Period shall be
payable by the Company no later than March 15, 2020 after the conclusion of the
Performance Period; provided that, the Executive remains employed with the
Company on the payment date, except as otherwise specified in this Agreement.
The LTIP Award shall contain terms that are substantially the same as a
Long-Term Award under the Incentive Compensation Plan, including without
limitation, Section 6(e) and (i) thereof, including being administered in a
manner that complies with Section 162(m) of the Code, provided, however, the
LTIP Award shall provide that the Compensation Committee shall not be permitted
to exercise negative discretion in determining the amount of the Executive's
award if the performance objectives  relating to the LTIP Award pursuant to the
Section 3.3.1 are achieved.
3.3.2.  In addition, the Executive and the Company shall negotiate in good faith
with respect to the implementation and effectiveness of a new Company LTIP Award
for the three-year period starting January 1, 2020 in a manner that complies
with Section 162(m) of the Code and occurring during the Term, with such
negotiation to commence no later than 90 days before the commencement of such
performance period.
3.4.  Restricted Stock Grant; Deferred Cash. On the first anniversary of the
Effective Date, the Executive will be granted that number of shares of
restricted Class A Common Stock of Revlon with a value equal to an aggregate
fair market value of $10 million on the Effective Date (the "Restricted Stock
Grant"), pursuant to a restricted stock agreement under the Fourth Amended and
Restated Revlon, Inc. Stock Plan (the "Stock Plan") and attached hereto as
Exhibit A.  Twenty percent (20%) of the Restricted Stock Grant shall be vested
on grant and the remaining 80% shall vest in four (4) equal annual installments
on each anniversary thereafter (full vesting on the fifth anniversary of the
Effective Date) so long as the Executive remains employed by the Company on each
vesting date, except as otherwise set forth in this Agreement.  Once vested,
shares may be sold while employed subject to the Company's employee trading
policy and obtaining the Compensation Committee's prior written consent, which
consent shall not unreasonably be withheld or delayed.

--------------------------------------------------------------------------------

Alternatively, at the election of the Board, in the event of a significant
transaction involving a material amount of the assets or operations of the
Company (a "Material Transaction") prior to the first anniversary of the
Effective Date (or if at the time of the election described in this sentence a
definitive agreement is executed and announced that, if consummated, would
constitute a Material Transaction) and the fair market value of a share of Class
A Common Stock as reported on the primary exchange on which such Common Stock is
traded on the business day prior to first anniversary of the Effective Date
increases by more than 50% from the value on the Effective Date, the Company
may, in lieu of making the Restricted Stock Grant, pay to the Executive $3
million, subject to all applicable tax withholdings, on each of the first
through fifth anniversaries of the Effective Date (the "Deferred Cash Award"),
subject to the Executive's continued employment on each such payment date,
except as otherwise set forth in this Agreement.
3.5.  Signing Bonus. RCPC shall pay the Executive a signing bonus of $2 million
within thirty (30) days following the Effective Date (the "Signing Bonus").  If
the Executive voluntarily resigns from employment for other than Good Reason (as
defined below) or the Company terminates the Executive's employment for Cause
(as defined below) prior to the Executive completing two (2) full, consecutive
years of active employment with the Company following the Effective Date, the
Executive shall be required to repay the Signing Bonus to the Company in an
amount calculated as follows: 100% of the after-tax amount of the Signing Bonus
if such resignation or termination occurs prior to the first anniversary of the
Effective Date and 50% of after-tax amount of the Signing Bonus if such
resignation or termination occurs after the first anniversary but prior to the
second anniversary of the Effective Date.  If any refund is due the Company
pursuant to this Section 3.5, the Executive agrees that the amount of the refund
due is payable in full immediately via personal check or payroll deduction and
the Executive agrees to permit the Company to deduct this amount from any monies
or benefits due to the Executive including wages, bonuses, long-term incentive
compensation, reimbursements and/or expenses, in  each case to the extent
permitted by, and in a manner that complies with, Section 409A (as defined in
Section 3.9).  Any amounts remaining after giving effect to the foregoing shall
be the Executive's responsibility and payable via personal check.


3.6.  Business Expenses. RCPC shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive's services under this Agreement, subject to
and in accordance with the Revlon Travel and Entertainment Policy as in effect
from time to time, or such policy or policies, if any, as may succeed it.


3.7.  Vacation. During each year of the Term (pro-rated for 2016), the Executive
shall be entitled to a vacation period or periods in accordance with the
vacation policy of the Company as in effect from time to time, but not less than
twenty-five (25) days.
3.8.   Benefits. During the Term, the Executive shall be entitled to participate
in those qualified and non-qualified defined benefit, defined contribution,
group life insurance, medical, dental, disability and other benefit plans and
programs of the Company as from time to time in effect (or their successors)
generally made available to other senior executives of the Company of the
Executive's level generally and in such other plans and programs and in such
perquisites, as from time to time in effect, as may be generally made available
to senior executives of the Company of the Executive's level generally. For the
sake of clarity, this section is not intended to apply to any housing or
relocation allowance.

--------------------------------------------------------------------------------



3.9.  Internal Revenue Code Section 409A. Section 409A of the Code (as defined
in this Section 3.9, below) and/or its related rules and regulations ("Section
409A"), imposes additional taxes and interest on compensation or benefits
deferred under certain "nonqualified deferred compensation plans" (as defined
under the Code). These plans may include, among others, nonqualified retirement
plans, bonus plans, stock option plans, employment agreements and severance
agreements. It is the intent of the parties that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and, accordingly, this
Agreement shall be interpreted consistent with such intent. The Company reserves
the right to provide compensation or benefits under any such plan in amounts, at
times and in a manner that minimizes taxes, interest or penalties as a result of
Section 409A, including any required withholdings, and the Executive agrees to
cooperate with the Company in such actions. Specifically, and without limitation
of the previous sentence, if the Executive is a "specified employee," as such
term is defined under Section 409A (generally, one of the Company's top fifty
(50) highest paid officers), to the extent required to comply with Section 409A,
the Company will not make any payments to the Executive under this Agreement
upon a "separation from service," as such term is defined under Section 409A,
until six (6) months after the Executive's date of separation from service or,
if earlier, the date of the Executive's death. Upon expiration of the six-month
period, or, if earlier, the date of the Executive's death, the Company shall
make a payment to the Executive (or his beneficiary or estate, if applicable)
equal to the sum of all payments that would have been paid to the Executive from
the date of separation from service had the Executive not been a "specified
employee" through the end of the six (6) month period or the date of death
(whichever is earlier), and thereafter the Company will make all the payments at
the times specified in this Agreement or applicable policy, as the case may be. 
In addition, the Company and the Executive agree that, for purposes of this
Agreement, termination of employment (or any variation thereof) will satisfy all
of the requirements of "separation from service" as defined under Section 409A.
For purposes of this Agreement, the right to a series of installment payments,
such as salary continuation or severance payments, shall be treated as the right
to a series of separate payments and shall not be treated as a right to a single
payment.  Any in-kind benefits or reimbursements provided under this Agreement
that constitute deferred compensation subject to Section 409A shall be subject
to the following:  (i) any such in-kind benefit or payment reimbursement
provided during one calendar year shall not affect the amount of such in-kind
benefit or reimbursement provided during a subsequent calendar year; (ii) such
in-kind benefit or reimbursement may not be exchanged or substituted for other
forms of compensation to the Executive; and (iii) reimbursement payments shall
be made to the Executive no later than the last day of the taxable year
following the year in which the reimbursed expense is incurred.  For purposes of
this Agreement, the term "Code" shall mean the Internal Revenue Code of 1986, as
amended, including all final regulations promulgated thereunder, and any
reference to a particular section of the Code shall include any provision that
modifies, replaces or supersedes such section.

--------------------------------------------------------------------------------

3.10.Clawback/Recoupment Policy. The Executive agrees and acknowledges that
incentive amounts and awards (as used within the meaning of the Dodd-Frank Wall
Street Reform and Consumer Protection Act) payable pursuant to this Agreement or
any bonus or incentive plan are subject to forfeiture and recoupment and may be
cancelled without payment, and/or a demand for repayment of any previously paid
amounts may be made upon the Executive in accordance with the Company's
forfeiture and recoupment policies with regard to financial statements as are
required by law to be adopted and in effect from time to time. This provision
shall survive termination of the Executive's employment. The forfeiture
provisions in this Section 3.10 are in addition to any forfeiture provisions
contained elsewhere in this Agreement.  Following a Change in Control, with
respect to awards made prior to the Change in Control, the Executive shall only
be subject to forfeiture or recoupment provisions that are required by law and
which shall not be any broader than what is required by law or as provided in
this Agreement.
4.    Termination.


4.1.    Death. If the Executive shall die during the Term, the Term shall
terminate and no further amounts or benefits shall be payable hereunder, except
that the Executive shall be entitled to receive any Prior Year Bonus and any
Final Compensation (as defined below).  In addition, the Executive shall receive
the (i) Pro-Rated Bonus payable at the same time and manner payment would be
made pursuant to Section 3.2, as if the Executive continued to be an active
employee of the Company, (ii) payment in respect of the outstanding LTIP Award
under Section 3.3 at the same time payments would be made pursuant to Section
3.3, as if the Executive continued to be an active employee of the Company,
based on actual performance but pro-rated for the actual number of days of
active employment during the applicable performance period (the "Pro-Rated
LTIP"), and (iii) any remaining outstanding unvested portion of the Restricted
Stock Grant shall be deemed vested or, if granted or could be granted by the
Company in lieu of the Restricted Stock, the remaining unpaid Deferred Cash
Award shall be paid in full no later than March 15 of the year following the
year in which the termination occurs.  "Final Compensation" means (i) the Base
Salary earned but not paid through the date of termination, (ii) pay for any
vacation time earned but not used through the date of termination, (iii) any
business expenses incurred by the Executive but unreimbursed on the date of
termination, provided that such expenses and required substantiation and
documentation thereof are submitted within ninety (90) days following
termination and that such expenses are reimbursable under Company policy, and
(iv) vested benefits as may be provided under the terms of any applicable
benefit plan.  Except as provided in this Section 4.1, the Company shall have no
further compensation obligation to the Executive or the Executive's heirs
hereunder in the event of the Executive's death. Subject to the terms of this
Agreement and the applicable policy, the Executive's right to indemnification
and coverage under Directors and Officers insurance shall survive termination of
employment.


4.2.  Disability.  If the Executive shall have failed, with or without
reasonable accommodation, to perform the essential functions of the Executive's
job as a result of a physical or mental incapacity or illness lasting for 180
days during any 365-day period (a "Disability"), the Company may, by written
notice to the Executive while he is Disabled, terminate the Term and no further
amounts or benefits shall be payable hereunder, except that the Executive shall
be entitled to receive the same payments as described above in Section 4.1. 
Except as provided in this Section 4.2, the Company shall have no further
compensation obligation to the Executive hereunder in the event of such
termination. Subject to the terms of this Agreement and the applicable policy,
the Executive's right to indemnification and coverage under Directors and
Officers insurance shall survive termination of employment.

--------------------------------------------------------------------------------



4.3. Termination by the Executive for Good Reason; Termination by Company other
than for Cause. In the event of the Executive's resignation for Good Reason (as
defined below), the Executive shall be entitled to terminate the Term and his
employment under this Agreement by providing the Company with written notice
tendering his resignation, such written notice to be provided to the Company
within ninety (90) days following the occurrence of the event that he alleges
constitutes Good Reason and such resignation to be effective, only if the
Company has not cured the event within the thirty (30) day period following the
written notice (if such event is curable), on the 30th day following the
expiration of the cure period; it being understood that if the Executive fails
to resign within such period, his right to terminate his employment due to Good
Reason shall be deemed to be waived.  Further, the Company shall be entitled to
terminate the Term and the Executive's employment hereunder other than for Cause
at any time upon written notice to the Executive.  Upon such termination by the
Executive for Good Reason (and not under Section 4.5) or in the event the
Company terminates the Term or the Executive's employment other than pursuant to
the provisions of Section 2.2, 4.1, 4.2, or 4.4, the Company shall pay to the
Executive an amount equal to two (2) times the sum of the Executive's Base
Salary (without giving effect to any reduction that was the basis of the Good
Reason termination) and an amount equal to the annual bonus paid under Section
3.2 for the year prior to the year of termination (provided that if such
termination occurs prior to the payment of bonuses for the prior fiscal year,
for purposes of calculating this payment only, such bonus shall be determined
based on actual results under the plan for corporate objectives and based on
target for individual performance objectives) and for the fiscal year 2016, such
bonus amount shall be deemed to be $2.25 million) payable in equal installments
in the manner specified in Section 3.1, until the conclusion of the Damage
Period.  The "Damage Period" shall mean the 24-month period (subject to the
reduction described below) following the date of termination, if the effective
date of the termination of the Executive's employment occurs during the Term. 
In addition, the Executive (i) shall be entitled to receive any Prior Year
Bonus, any Final Compensation and the Pro-Rated Bonus and Pro-Rated LTIP Award
each as described above and (ii) shall become fully vested in the Restricted
Stock Grant or, if the Deferred Cash Award is made or can be made in lieu of the
Restricted Stock Grant, shall continue to receive the remaining unpaid
installments of the Deferred Cash Award no later than March 15 of the year
following the year in which the termination occurs.  Further, if the Executive
is enrolled in the Company's medical, vision and dental plans on the date of
termination and provided that the Executive is permitted to continue such
participation under applicable law and plan terms without the imposition of a
penalty on the Company, and if the Executive elects to continue his
participation and that of his eligible dependents in those plans for a period of
time under the federal law known as "COBRA," then, until the earliest to occur
of (x) the conclusion of the Damage Period, (y) the conclusion of the COBRA
period, or (z) the date the Executive becomes eligible for coverage under a
subsequent employer's plan, the Company will contribute to the premium cost of
the Executive's coverage and that of his eligible dependents under those plans
at the rate it contributed to the Executive's premium cost of coverage on the
date of termination (such contribution to be treated as a bonus and subject to
any applicable tax withholdings). To be eligible for these Company premium
contributions, however, the Executive must pay his portion of the premium cost
during the Damage Period.  After the Company's contributions end, the Executive
may continue benefits coverage for the remainder of the COBRA period, if any, by
paying the full premium cost of such benefits.  The Company's obligations
pursuant to this Section 4.3 shall not be subject to the Executive's duty to
mitigate damages by seeking other employment; provided, however, that in the
event that the Executive shall earn compensation (as an employee or consultant)
in respect of the second year of the Damage Period (even if paid thereafter),
such compensation shall reduce dollar-for-dollar any amount of continued Base
Salary and annual bonus payable to the Executive under this Agreement during the
second year of the Damage Period (and for greater clarity, shall not reduce any
Prior Year Bonus, Final Compensation, Pro-Rated Bonus or Pro-Rated LTIP Award or
the Restricted Stock or Deferred Cash Award, in each case as applicable);
provided, that compensation that may offset such payments shall not include (A)
equity or retirement income to be received by the Executive or (B) standard fees
for serving as a member of a board of directors or a committee thereof so long
as such income is not being delayed or paid in a manner that is intended to
circumvent or manipulate this offset provision.  The offset of amounts hereunder
shall only be for the same payment period in which such amount is earned from
future employment, and any excess amount earned during any payment period in the
second year shall be carried forward and deemed earned in the subsequent payment
period.  The Executive is required to notify the Company immediately if he
begins new employment or provides consulting or advisory services (including
Board service) during the Damage Period.  The Executive shall be required to
repay promptly any excess benefits contributions or payments made by the
Company.  For purposes of this Agreement, "Good Reason" shall mean the
occurrence of any of the following without the Executive's prior written
consent: (i) a material reduction in the Executive's duties, responsibilities or
authority; (ii) a material reduction in the Executive's Base Salary or annual
bonus opportunity; (iii) a material breach of this Agreement by the Company; or
(iv) the Executive's office being relocated beyond a fifty (50) mile radius of
the Executive's then current office; provided that, for the sake of clarity, (A)
Revlon no longer being a publicly traded entity shall not constitute an event of
Good Reason or (B) an arms' length disposition of assets of the Company shall
not give rise to an event of Good Reason.  The Executive's right to
indemnification and coverage under Directors and Officers insurance shall
survive termination of employment.

--------------------------------------------------------------------------------

4.4. Cause.  In the event of the Executive's (i) willful failure, refusal or
inability (other than as a result of physical or mental incapacity or illness)
to perform the Executive's material duties hereunder; (ii) willful failure or
refusal to follow or carry out a lawful directive of the Board; (iii) conviction
of any felony; (iv) conviction of any lesser crime or offense involving the
property of the Company; (v) gross negligence or willful misconduct in
connection with the performance of the Executive's duties hereunder; (vi)
material breach, or knowing immaterial breach, of the Code of Conduct (as
defined below); (vii) any breach of Sections 1.4, 5, 6, 7 or 8 of this
Agreement; (viii) material breach of any other provision of this Agreement or
other Company policy applicable to the Executive; or (ix) willful misconduct
which would make the Executive's continued employment by the Company materially
harmful to the Company, monetarily or reputationally, the Company may, within
ninety (90) days of the Board's knowledge of the event, by written notice to the
Executive terminate the Term and, upon such termination, this Agreement shall
terminate and the Executive shall be entitled to receive no further amounts or
benefits hereunder, except any as shall have been earned to the date of such
termination including the Final Compensation.  For purposes of this definition
of "Cause", no act or omission to act by the Executive will be "willful" if such
act or omission was done or omitted to be done in the Executive's good faith and
with a reasonable belief that such act or omission was in the best interests of
the Company. If and to the extent any occurrence of Cause is capable of cure,
the Company shall provide notice of same to the Executive, who shall then have
ten (10) days to cure such event of Cause to the satisfaction of the Company. 
Subject to the terms of this Agreement and the applicable policy, the
Executive's right to indemnification and coverage under Directors and Officers
insurance shall survive termination of employment.


4.5. Voluntary Termination by the Executive other than for Good Reason.  The
Executive may terminate his employment hereunder at any time upon sixty (60)
days' advance notice to the Company.  In the event of termination of the
Executive's employment pursuant to this Section 4.5, the Company may elect to
waive the period of notice, or any portion thereof, and the Executive shall
continue to receive all compensation and benefits through such earlier date of
termination.  In such event, upon such termination the Company shall have no
further compensation obligation to the Executive, other than for any Final
Compensation through the actual date of such termination. Subject to the terms
of this Agreement and the applicable policy, the Executive's right to
indemnification and coverage under Directors and Officers insurance shall
survive termination of employment.


4.6  Resignation and Release.  Upon any termination of employment, the Executive
shall promptly resign from any positions with the Company, whether as an
officer, director, employee, or otherwise and shall promptly execute any
documents reasonably required to effectuate the resignation.  Notwithstanding
any other provision of this Agreement to the contrary, the Executive
acknowledges and agrees that any and all payments to which the Executive is
entitled under Section 2.2, Section 4 or Section 13, other than payment of any
Final Compensation, are conditioned upon and subject to the Executive's (or his
estate's) execution, delivery and non-revocation within fifty-five (55) days
following the Executive's termination of employment of a general waiver and
release (for the avoidance of doubt, the restrictive covenants contained or
referred to in Section 5, 6 and 7 of this Agreement shall survive the
termination of this Agreement), in substantially the form delivered to the
Executive in connection with the execution of this Agreement, of all claims,
except for such matters covered by provisions of this Agreement which expressly
survive the termination of this Agreement (the "Release Condition").  Payments
and benefits of amounts which do not constitute nonqualified deferred
compensation and are therefore not subject to Section 409A (as defined below)
shall commence five (5) days after the Release Condition is satisfied and
payments and benefits which are subject to Section 409A shall commence on the
60th day after termination of employment (subject to further delay, if required
pursuant to Section 3.9 above) provided that the Release Condition is satisfied.

--------------------------------------------------------------------------------



5.    Protection of Confidential Information; Non-Competition; Non-Solicitation.
The Executive acknowledges that the Executive's services will be unique, that
they will involve the development of Company-subsidized relationships with key
customers, suppliers, and service providers as well as with key Company
employees and that the Executive's work for the Company will give the Executive
access to highly confidential information not available to the public or
competitors, including trade secrets and confidential information concerning the
Company's business which it would be impracticable for the Company to
effectively protect and preserve in the absence of this Section 5 and the
disclosure or misappropriation of which could materially adversely affect the
Company.  Accordingly, the Executive agrees to the following obligations:


5.1. Non-Disclosure of Confidential Information and Trade Secrets.  Except in
the good faith performance of the Executive's duties pursuant to Section 1.1,
the Executive agrees not at any time, whether during or after the Executive's
employment with the Company, to divulge to any other entity or person or misuse
any confidential information acquired by the Executive concerning the Company's
or its affiliates' business affairs, including without limitation, its financial
results and prospects, financial affairs, future plans in research, acquisition
or divestiture plans, marketing, advertising, sales, product development,
proprietary business processes or methods, research, trade secrets and any
information regarding personal matters of any directors, officers, employees or
agents of the Company or its affiliates or their respective family members, or
any information concerning the circumstances of the Executive's employment and
any termination of the Executive's employment with the Company or any
information regarding discussions related to any of the foregoing (the
"Confidential Information"). The foregoing prohibitions shall include, without
limitation, directly or indirectly publishing (or causing, participating in,
assisting or providing any statement, opinion or information in connection with
the publication of) any diary, memoir, letter, story, photograph, interview,
article, essay, account or description (whether fictionalized or not) concerning
any Confidential Information, publication being deemed to include any
presentation or reproduction of any written, verbal or visual material in any
communication medium, including any book, magazine, newspaper, theatrical
production or movie, or television or radio programming or commercial or over
the internet.  In the event that the Executive is requested or required to make
disclosure of Confidential Information under any arbitration award, court order,
subpoena or other judicial process, the Executive will promptly notify RCPC,
take all reasonable steps requested by RCPC to defend against the compulsory
disclosure and permit RCPC, at its expense, to control with counsel of its
choice any proceeding relating to the compulsory disclosure. The Executive
acknowledges that all information the disclosure of which is prohibited by this
section is of a confidential and proprietary character and of great value to the
Company.


5.2.  Return of Company Property.  The Executive agrees to deliver promptly to
the Company on termination of the Executive's employment with the Company, or at
any time that RCPC may so request, all Confidential Information, Inventions (as
defined below) and all other memoranda, notes, records, reports, manuals,
drawings, models, blueprints, materials, supplier lists, raw materials lists,
and other documents (and all copies thereof) relating to the Company's business
and all property associated therewith, which the Executive may then possess or
have under the Executive's control, including, without limitation, computer
disks or data (including data retained on any computer), and any home office
equipment or computers purchased or provided by the Company or other materials;
provided, however, that the Executive shall be permitted to retain his address
book to the extent it contains only contact information.  To the extent the
Company has any right in the Executive's cell phone number, it shall cooperate
with the Executive to transfer it to him.

--------------------------------------------------------------------------------

5.3.  Non-Competition.  The Executive agrees that during the period (such period
being referred to as the "Restricted Period") of his employment and for a period
of twelve (12) months following the termination of his employment with the
Company for any reason (including, without limitation, expiration of the Term,
if election for payment for the non-competition agreement is made pursuant to
Section 2.2), unless his employment is terminated by the Company without Cause
or by the Executive for Good Reason or COC Good Reason, then for a period of two
(2) years following such termination, he will not, directly or indirectly, as a
director, officer, stockholder, partner, associate, employee, consultant, owner,
agent or independent contractor, become or be interested in, or associated with,
any other corporation, firm or business of which a material portion of its
business is engaged in a business (or businesses) that is competitive with the
material business(es) in which the Company is engaged at the time of
termination, in any geographical area in which the Company is engaged at the
time of termination (a "Restricted Entity"); provided; however, that in the
event the Executive's employment terminates due to expiration of the Term
pursuant to Section 2.2, the Executive shall only be subject to this Section 5.3
(but shall remain subject to the other provisions of this Section 5 without any
payment) if the Company elects and advises the Executive in writing that it
intends to require that the Executive comply with the non-competition
restrictions and provides the Executive with continued payments of Base Salary,
in the manner and amount specified in Section 3.1, during the Restricted Period,
subject to satisfaction of the Release Condition and the Executive's continued
compliance with Sections 5, 6 and 7 of this Agreement (the Executive shall also
be required to deliver to RCPC the offer (if any) in accordance with Section
2.2).  In addition, during the Executive's employment, he shall not have any
direct or indirect interest (whether as a director, officer, stockholder,
partner, proprietor, associate, employee, consultant, owner, agent or
independent contractor) in any company which sells to, supplies services to or
buys products or services from the Company, or engages in any other activity or
relationship which would be contrary to the Company's conflict of interest
policy as set forth in its Code of Conduct as from time to time in effect.
Notwithstanding the foregoing, the Executive's ownership, directly or
indirectly, of not more than one percent of the issued and outstanding stock of
a corporation the shares of which are regularly traded on a national security
exchange or on the over-the-counter market shall not, solely on its own, be
deemed to be a violation of this Section 5.3.  This provision shall not preclude
the Executive from, following the termination of his employment, engaging in a
business of an acquirer of the Company so long as he was not materially involved
in that business during his employment.  The Executive may seek RCPC's consent
for a waiver of this Section 5.3 or a confirmation that a waiver is not
necessary, neither of which may be unreasonably withheld or delayed, provided
that a consent may have certain conditions as RCPC may deem appropriate, which
may include a reduction in the severance payments that may be due under Section
4.3.

--------------------------------------------------------------------------------



5.4.  Non-Solicitation.
5.4.1.  The Executive agrees that during the Restricted Period, he will not,
directly or indirectly, solicit, induce, influence, or attempt to solicit,
induce or influence any person then employed by the Company or during the six
(6) month period prior to the date of the activity or otherwise interfere with
any such employment by or association with the Company for the purpose of
associating, as an employee or otherwise, or otherwise encourage any such
employee, to leave his or her employment with the Company; provided that this
provision shall not (i) prevent the Executive from supplying a reference for
such employee (without otherwise breaching this provision), (ii) prevent the
Executive from terminating employees of the Company in the good faith
performance of the Executive's duties or (iii) be deemed to apply to a general
job posting not targeted at the Company's employees.
5.4.2.  The Executive agrees that he will not, during the Restricted Period,
directly or indirectly solicit, induce, influence, or attempt to solicit, induce
or influence any customer, prospective customer (meaning a customer to whom the
Company has made a sales proposal or pitch during the one year prior to the
Executive's termination of employment), supplier or vendor of the Company to
divert his, her or its business to any Restricted Entity or otherwise encourage
such customer, prospective customer, supplier or vendor to terminate its
business relationship with the Company (except in the good faith performance of
his duties) or otherwise interfere with any business or contractual relationship
of the Company that may exist from time to time, including but not limited to
with any supplier, customer, prospective customer or vendor.


5.5.  If the Executive commits a breach of any of the provisions of Sections 5.1
through 5.4, 6 or 7 hereof, the Company shall have the following rights and
remedies:
              5.5.1.    the right and remedy to immediately terminate all
further payments and benefits provided for in this Agreement, except as may
otherwise be required by law in the case of qualified benefit plans and any
Final Compensation;
              5.5.2.    the right and remedy to have the provisions of this
Agreement specifically enforced by any arbitrator or court having equity
jurisdiction, it being acknowledged and agreed that any such breach will cause
irreparable injury to the Company and that money damages and disgorgement of
profits will not provide an adequate remedy to the Company, and, if the
Executive attempts or threatens to commit a breach of any of the provisions of
Sections 5.1 through 5.4, the right and remedy to be granted a preliminary and
permanent injunction in any court or arbitration having equity jurisdiction
against the Executive committing the attempted or threatened breach (it being
agreed that each of the rights and remedies enumerated above shall be
independent of the others and shall be severally enforceable, and that all of
such rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity);

--------------------------------------------------------------------------------

5.5.3.  (i) to the extent that on the date of such breach there shall remain
outstanding and unexercised (whether or not then vested) any portion of any
stock option or stock appreciation right or there shall remain outstanding and
unvested any portion of any other award granted to the Executive under any
Revlon stock plan, including, without limitation, restricted stock (which for
purposes of this Section 5.5 shall include the Deferred Cash Award if granted),
such award or portion thereof shall immediately and automatically terminate and,
if applicable, become unexercisable, without any action or notice by the
Company, and (ii) to the extent an award had vested (which, for the sake of
clarity, does not affect the Company's ability to claw back the income from such
award as provided herein) , or in the case of the Deferred Cash Award been paid,
the right and remedy to require the Executive to repay the Company for any
income realized by the Executive related to any such awards during the 12-month
period (or if the violation occurred on or following the termination of his
employment without Cause, for Good Reason, COC Good Reason or as a result of his
Disability, the 24 month period; provided, that, such period shall not go back
to more than one year prior to the termination of his employment) prior to the
date of the violation (or during any applicable post-termination exercise period
related to options or stock appreciation rights); and
5.5.4.    the right and remedy to require the Executive to account for and pay
over to the Company all compensation, profits, monies, accruals, increments or
other benefits (collectively "Benefits") derived or received by the Executive as
the result of any transactions constituting a breach of any of the provisions of
Sections 5.1 through 5.4 hereof, and the Executive hereby agrees to account for
and pay over such Benefits as directed by the Company.
5.6.    If any of the covenants contained in Sections 5.1 through 5.5, or any
part thereof, hereafter are construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.
5.7.    If any of the covenants contained in Sections 5.1 through 5.4, or any
part thereof, are held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the arbitrator or
court making such determination shall have the power to reduce the duration
and/or area of such provision so as to be enforceable to the maximum extent
permitted by applicable law and, in its reduced form, said provision shall then
be enforceable.
5.8.    The parties hereto intend to and do hereby confer jurisdiction to
enforce the covenants contained in Sections 5.1 through 5.5 upon the arbitrator
in the arbitration provided for in Section 11.1 below.  The parties hereby
direct the arbitrator that it is the intention of the parties hereto that these
covenants be enforced within the broadest possible business and geographic scope
and duration since the Executive has global responsibility for the Company's
business.
5.9.    Any termination of the Term or the Executive's employment shall have no
effect on the continuing operation of this Section 5.

--------------------------------------------------------------------------------

5.10.  The Company hereby agrees that an immaterial and inadvertent breach of
this Sections 5 (excluding Section 5.3, hiring in violation of Section 5.4.1 or
actual interference in violation of Section 5.4.2), 6 or 7 shall not be a basis
on which to claim "Cause" for purposes of this Agreement or to stop or seek
recoupment of payment of any pay and benefits provided for in this Agreement and
references to "compliance with" or "breach" of such Sections shall be
interpreted in accordance with this Section 5.10.  For clarity, employee
solicitation and hiring activities and customer, vendor and supplier
solicitation activities that occur in the ordinary course of the business of the
Executive's future employer where the Executive is not involved, directly or
indirectly, in soliciting, identifying or hiring the Company's employees or
soliciting the Company's customers, vendors and suppliers shall not be a breach
of Section 5.4.1 or Section 5.4.2, as applicable.
5.11. The Executive shall not be subject to, or be at risk of forfeiture for a
violation of, restrictive covenants contained in any other agreement or document
(including, without limitation, in any grant or award agreement) that are
broader than the covenants contained in this Agreement or the release described
in Section 4.6.


6.     Inventions and Patents.


6.1.  The Executive agrees that all processes, technologies and inventions
(collectively, "Inventions"), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by the Executive during the Term or following the Term if derived from
Confidential Information shall belong to the Company, provided that such
Inventions grew out of the Executive's work with the Company or any of its
affiliates, are related in any manner to the business (commercial or
experimental) of the Company or any of its affiliates, are conceived or made on
the Company's time or with the use of the Company's facilities or materials. The
Executive shall further: (a) promptly disclose such Inventions to the Company;
(b) assign to the Company, without additional compensation, all patent and other
rights to such Inventions for the United States and foreign countries; (c) sign
all papers necessary to carry out the foregoing; and (d) give testimony in
support of the Executive's inventorship. "Inventions" shall not include
managerial concepts and skills generally applied by experienced senior
executives. The Executive has delivered to the Company a confidential schedule
of intellectual property he had prior to joining the Company.


6.2.  If any Invention as defined in Section 6.1 above is described in a patent
application or is disclosed to third parties, directly or indirectly, by the
Executive within two (2) years after the termination of the Executive's
employment with the Company, it is to be presumed that the Invention was
conceived or made during the Term.


6.3.  The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.


--------------------------------------------------------------------------------

7.       Ownership of Property.
The Company shall be the sole owner of all Confidential Information, Inventions,
and all other products and proceeds of the Executive's services hereunder,
including, but not limited to, all materials, ideas, concepts, formats,
suggestions, developments, arrangements, packages, programs, copyright work
(meaning any works of authorship, including computer software) and all other
intellectual properties or work product that the Executive may acquire, obtain,
develop or create in connection with or during the Term, free and clear of any
claims by the Executive (or anyone claiming under the Executive) of any kind or
character whatsoever (other than the Executive's right to receive payments
hereunder). The Executive shall, at the request of RCPC, execute such
assignments, certificates or other instruments as RCPC may from time to time
deem necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend the Company's right, title or interest in or to any such
properties.


8.       Revlon Code of Conduct and Business Ethics.
In consideration of RCPC's execution of this Agreement, the Executive agrees to
comply with the then current published terms of the Revlon, Inc. Code of Conduct
and Business Ethics (the "Code of Conduct"), a current copy of which is annexed
at Schedule A, whether or not the Executive is a signatory thereof, with the
same effect as if the same were set forth herein in full.


9.       Indemnification.
Subject to the terms, conditions and limitations of its by-laws (as in effect on
the Effective Date or if greater, as amended thereafter) and applicable Delaware
law, RCPC will defend and indemnify the Executive against all costs, charges and
expenses (including advancement of fees) incurred or sustained by the Executive
in connection with any action, suit or proceeding to which the Executive is or
may be made a party, brought by any shareholder of the Company directly or
derivatively or by any third party or by any participant in, or beneficiary of,
a benefit plan, by reason of any act or omission of the Executive as an officer,
director or employee of the Company or affiliate of the Company or as a
fiduciary of any benefit plan. The Executive shall be covered by the Directors
and Officers insurance coverage as is maintained by Revlon and RCPC for its
directors and officers including, to the extent provided under such Directors
and Officers insurance, coverage for actions, suits or proceedings brought after
he ceases employment with RCPC but relating to periods during the Executive's
employment with RCPC.  The Executive shall be required to enter into a standard
undertaking as a condition to the advancement of legal fees and expenses. This
provision shall survive termination of the Executive's employment and shall
remain in effect through any applicable statutes of limitation.


10.    Notices.
All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by overnight courier or mailed first class,
postage prepaid, by registered or certified mail (notices mailed shall be deemed
to have been given on the date mailed), provided that all notices to the Company
and the Executive shall also be sent simultaneously by email, as follows (or to
such other address as either party shall designate by notice in writing to the
other in accordance herewith or in the case of the Company, to its then current
principal office address):
If to the Company, to General Counsel and Chief Compliance Officer (or her
successor), Attention:  Mitra Hormozi; mitra.hormozi@revlon.com.
If to the Executive, to the Executive's principal residence as reflected in the
records of the Company and to the Executive's email address as reflected in the
records of the Company.

--------------------------------------------------------------------------------



11.     General.
11.1.  Arbitration.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
agreements made between residents thereof and to be performed entirely in New
York. Any dispute arising out of or relating to the Executive's employment with
the Company, any termination of employment or this Agreement, including without
limitation any dispute relating to any law regulating the employment
relationship or the Agreement's formation, validity, performance, breach or
termination, shall be finally resolved by arbitration in accordance with the
International Institute for Conflict Prevention & Resolution Rules for
Non-Administered Arbitration (the "CPR Rules") by a sole arbitrator appointed in
accordance with the CPR Rules.  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§1 et seq., and judgment upon the arbitrator's award
may be entered by any court having jurisdiction thereof.  The place of
arbitration shall be New York County, New York and shall occur in the English
language.  Either party may apply to any appropriate court for interim or
injunctive relief in aid of arbitration or to obtain complete relief following
an award.  


11.2.  Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


11.3.  Entire Agreement. This Agreement (together with the Exhibits, Schedules
and the documents referenced herein) sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof including any offer letter or term
sheets. No representation, promise or inducement has been made by either party
that is not embodied in this Agreement, and neither party shall be bound by or
liable for any alleged representation, promise or inducement not so set forth.
RCPC hereby agrees that the Chairman of the Board will recommend that the
shareholders support (i) the proposal to approve the LTIP Award as described in
Section 3.3.1 of the Employment Agreement and (ii) the succeeding LTIP described
in Section 3.3.2 of the Employment Agreement and, if Revlon's and Executive's
overall performance during the performance period for the LTIP Award exceeds
expectations, with an increased monetary opportunity.
 

--------------------------------------------------------------------------------



11.4.  Assignment. This Agreement shall be binding upon the parties hereto and
their successors and permitted assignees. This Agreement, and the Executive's
rights and obligations hereunder, may not be assigned by the Executive, nor may
the Executive pledge, encumber or anticipate any payments or benefits due
hereunder, by operation of law or otherwise.  RCPC may assign its rights,
together with its obligations, hereunder (i) to any affiliate or (ii) to a third
party (that agrees in writing to assume the obligations in this Agreement) in
connection with any sale, transfer or other disposition of all or substantially
all of any business to which the Executive's services are then principally
devoted, provided that no assignment pursuant to clause (ii) shall relieve the
Company from its obligations hereunder to the extent the same are not timely
discharged by such assignee.


11.5.  Amendment. This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.


11.6.   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


11.7.  Legal Fees.  RCPC shall promptly reimburse the Executive for his
reasonable legal fees expended or incurred by the Executive in connection with
negotiating the terms of this Agreement and related documents up to $70,000,
payable within thirty (30) days of the Executive's submission of reasonably
satisfactory documentation of such fees.


12.      Subsidiaries and Affiliates. As used herein, the term "subsidiary"
shall mean any corporation or other business entity controlled directly or
indirectly by the corporation or other business entity in question, and the term
"affiliate" shall mean and include any corporation or other business entity
directly or indirectly controlling, controlled by or under common control with
the corporation or other business entity in question.


13.      Change of Control Payments and Benefits.


13.1.   Extension of Term.  In the event of any Change of Control, the Term of
this Agreement shall be automatically extended for twenty-four (24) months from
the effective date (the "COC Effective Date") of any such Change of Control if
such extended date is longer than the expiration of the Term without regard to
such Change of Control (such twenty-four (24) month period following such Change
of Control being referred as the "Extended Term").


--------------------------------------------------------------------------------

13.2.   Benefit Continuation; Bonus and Salary Payment. If, during the Extended
Term, the Executive terminates the Term of his employment for "COC Good Reason"
(as defined below in sub-clause 13.2.3) or if the Company terminates the Term of
the Executive's employment other than for Cause (or if the Company terminates
the Executive's employment without Cause or the Executive resigns for Good
Reason, in either case in connection with or in anticipation of the Change of
Control) in lieu of the payments specified in Section 4.3, subject to the
Release Condition, provided, however, if the termination or resignation occurs
prior to the Change of Control, the Executive shall continue to receive the
amounts specified in Section 4.3 as provided therein and any amounts in excess
thereof that would be paid to or received by the Executive upon a Change of
Control shall be paid in accordance with this Section following the occurrence
of the Change of Control, and further provided that any excess amounts subject
to Section 409A as nonqualified deferred compensation shall not be provided in
the event the Change of Control does not satisfy the requirements of a "change
of control" event for purposes of Section 409A.
13.2.1.    If the Executive is enrolled in the Company's medical, vision and
dental plans on the date of termination and provided that the Executive is
permitted to continue such participation under applicable law and plan terms
without the imposition of a penalty on the Company, and if the Executive elects
to continue his participation and that of his eligible dependents in those plans
for a period of time under COBRA, then, until the earliest to occur of (i) the
conclusion of the Damage Period, (ii) the conclusion of the COBRA period, or
(iii) the date the Executive begins new employment, the Company will contribute
to the premium cost of the Executive's coverage and that of his eligible
dependents under those plans at the rate it contributed to the Executive's
premium cost of coverage on the date of termination (such contribution to be
treated as a bonus and subject to any applicable tax withholdings). To be
eligible for these Company premium contributions, however, the Executive must
pay his portion of the premium cost during the Damage Period.  The Executive is
required to notify the Company immediately if he begins new employment during
the Damage Period and to repay promptly any excess benefits contributions made
by the Company.  After the Company's contributions end, the Executive may
continue benefits coverage for the remainder of the COBRA period, if any, by
paying the full premium cost of such benefits.

--------------------------------------------------------------------------------

13.2.2.    The Company shall immediately pay to the Executive in a cash lump-sum
payment two (2) times the sum of (A) the greater of the Executive's Base Salary
in effect on (1) the COC Effective Date or (2) such termination date, plus (B)
the average amount of the gross annual bonus amounts earned by the Executive
referred to in Section 3.2 of this Agreement over the five (5) calendar years
preceding such termination (or, if employed by the Company for less than five
(5) calendar years, the actual number of calendar years for which the Executive
was eligible to receive an annual bonus payment) (the "Cash Severance").  For
the purposes of the foregoing calculation, if the annual bonus has not been
declared for a completed calendar year, such bonus shall be deemed to be $2.25
million for 2016 and, with respect to future years, such bonus shall be
determined based on actual results under the plan for corporate objectives and
based on target for individual performance objectives. Notwithstanding the
foregoing, if the Change of Control does not satisfy the requirements of a
"change of control" event for purposes of Section 409A, the Cash Severance will
not be paid in a cash lump sum, but rather in equal installments in accordance
with Section 4.3. In addition, the Company shall pay the Prior Year Bonus and
the Pro-Rated Bonus as provided in Section 4.3.
13.2.3.    "COC Good Reason" means, for purposes of this sub-clause 13.2.3. only
(and not for any other purpose or reason under this Agreement): (A) a material
adverse change in the Executive's job duties, responsibilities or authority; (B)
any reduction in the Executive's Base Salary; (C) any reduction in the
Executive's annual bonus opportunity; (D) a material breach of this Agreement by
the Company; or (E) the Executive's being required by the Company to relocate
beyond a fifty (50) mile radius of the Executive's then current residence;
provided that the Executive provides written notice to the Company of such event
of COC Good Reason within ninety (90) days following the Executive's knowledge
of such event of COC Good Reason and the Company has not cured such event of COC
Good Reason within the thirty (30) day period following the written notice and
the Executive thereafter resigns his employment for COC Good Reason within one
(1) year of such event of COC Good Reason (but no later than the end of the
twenty-four (24) month period following the Change of Control); it being
understood that if the Executive fails to resign within such one (1) year
period, his right to terminate his employment due to COC Good Reason shall be
deemed to be waived.
13.2.4.    The Executive shall have no duty to mitigate by seeking other
employment or otherwise and no compensation earned by the Executive from other
employment, a consultancy or otherwise shall reduce any payments provided for
under this Section 13.


13.3.   Equity Compensation; Deferred Cash Award; LTIP Awards.  In the event of
a Change of Control and the Executive's employment is terminated by the Company
without Cause (or the Executive's employment is terminated without Cause or the
Executive resigns for Good Reason, in either case in connection with or in
anticipation a Change of Control) or by the Executive for COC Good Reason during
the Extended Term, all then unvested restricted shares (if any) held by the
Executive shall immediately vest and all restrictions shall lapse upon such
termination, or if later, upon the occurrence of the Change of Control, and, if
granted, the Executive shall continue to be eligible for the Deferred Cash
Award, which shall be paid immediately in a lump sum if the Change of Control
satisfies the requirements of a "change in control" event for purposes of
Section 409A. Revlon shall continue to have the right to elect to grant the
Deferred Cash Award in lieu of the Restricted Stock as provided in Section 3.4. 
In addition, in the event of a Change of Control, the Executive shall receive
payment of the Pro-Rated LTIP Awards at the time provided in the plan pursuant
to which the LTIP Award payments are granted.

--------------------------------------------------------------------------------



13.4.  Termination after the Extended Term.  In the event the Executive remains
employed after the Extended Term, the provisions of this Agreement, including
those as to termination of employment, but other than Article 13, shall apply.


14.      Section 280G.


14.1.   If the aggregate of all amounts and benefits due to the Executive under
this Agreement or any other plan, program, agreement or arrangement of the
Company or any of its affiliates, which, if received by the Executive in full,
would constitute "parachute payments," as such term is defined in and under
Section 280G of the Code (collectively, "Change of Control Benefits"), reduced
by all Federal, state and local taxes applicable thereto, including the excise
tax imposed pursuant to Section 4999 of the Code, is less than the amount the
Executive would receive, after all such applicable taxes, if the Executive
received aggregate Change of Control Benefits equal to an amount which is $1.00
less than three (3) times the Executive's "base amount," as defined in and
determined under Section 280G of the Code, then such Change of Control Benefits
shall be reduced or eliminated to the extent necessary so that the Change of
Control Benefits received by the Executive will not constitute parachute
payments. If a reduction in the Change of Control Benefits is necessary,
reduction shall occur in the following order unless the Executive elects in
writing a different order, subject to the Company's consent (which shall not be
unreasonably withheld or delayed): (i) severance payment based on multiple of
Base Salary and/or annual bonus; (ii) other cash payments; (iii) any Pro-Rated
Bonus or Pro-Rated LTIP paid as severance; (iv) acceleration of vesting of stock
options with an exercise price that exceeds the then fair market value of stock
subject to the option, provided such options are not permitted to be valued
under Treasury Regulations Section 1.280G-1 Q/A – 24(c); (v) any equity awards
accelerated or otherwise valued at full value, provided such equity awards are
not permitted to be valued under Treasury Regulations Section 1.280G-1 Q/A –
24(c); (vi) acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value of stock subject to the option, provided such
options are permitted to be valued under Treasury Regulations Section 1.280G-1
Q/A – 24(c); (vii) acceleration of vesting of all other stock options and equity
awards; and (viii) within any category, reductions shall be from the last due
payment to the first.


14.2.   It is possible that after the determinations and selections made
pursuant to Section 14.1 above the Executive will receive Change of Control
Benefits that are, in the aggregate, either more or less than the amounts
contemplated by Section 14.1 above (hereafter referred to as an "Excess Payment"
or "Underpayment," respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this Section 14.2. 
If there is an Underpayment, the Company shall pay the Executive an amount
consistent with this Section 14.2.

--------------------------------------------------------------------------------



14.3. The determinations with respect to this Section 14 shall be made by an
independent auditor (the "Auditor") compensated by the Company. The Auditor
shall be the Company's regular independent auditor, unless the Executive objects
to the use of that firm or the regular independent auditor is unable or
unwilling to makes such determinations, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by the Executive (which approval shall not be unreasonably withheld
or delayed).  In addition, the Company shall obtain a valuation of the
non-competition provisions contained in Section 5 which shall be considered by
the Auditors in connection with its determinations under this Section 14.  The
Auditor's report contemplated by this Section 14 shall be in a form on which the
Executive can rely in filing his taxes.


{Signature page follows.}

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.




REVLON CONSUMER PRODUCTS
CORPORATION
 
By:  /s/ Mark W. Pawlak
Name: Mark W. Pawlak
Title: Senior Vice President, Human Resources,
Employment & Administration






REVLON, INC. (with respect to the Restricted Stock Grant and the Deferred Cash
Award (if granted))




By: /s/ Mark W. Pawlak
Name: Mark W. Pawlak
Title: Senior Vice President, Human Resources,
Employment & Administration




/s/ Fabian T. Garcia
Fabian T. Garcia









--------------------------------------------------------------------------------



EXHIBIT A


Form of Restricted Stock Agreement


(See Exhibit 10.2 to Form 8-K)

--------------------------------------------------------------------------------



SCHEDULE A




REVLON CODE OF CONDUCT AND BUSINESS ETHICS











































































--------------------------------------------------------------------------------

SCHEDULE B
 
A "Change of Control" shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:


(i) any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
"beneficial ownership" of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);


(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;


(iii) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets
to an entity in which any Person, other than one or more Permitted Holders is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have "beneficial ownership" of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity's Voting
Stock, and the Permitted Holders "beneficially own" (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or


(iv)  a "Change of Control" shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation's 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.


--------------------------------------------------------------------------------

Notwithstanding the foregoing and for the sake of clarity, a "Change of Control"
shall not be deemed to have occurred (i) by virtue of the consummation of any
transaction or series of integrated transactions immediately following which the
record holders of the common stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
combined voting power of the Voting Stock in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions or (ii) upon the occurrence of a Material
Transaction if following the transaction MacAndrews & Forbes continues to own or
control a operating business formerly conducted by Revlon..


"Capital Stock" of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.


"8 5/8% Senior Subordinated Notes Due 2008" means Revlon Consumer Products
Corporation's 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.


"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.


"Permitted Holders" means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, "heirs")) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.


"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


"Preferred Stock," as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.


"Subordinated Obligations" has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation's 9½% Senior Notes due 2011.
"Voting Stock" means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.
 